Citation Nr: 0637911	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-43 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
March 1954.  He died in May 2004.  The appellant is the 
veteran's widow.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appellant submitted an additional personal statement and 
a private aid and attendance examination after the RO it 
issued its last supplemental statement of the case (SSOC) in 
February 2005.  The RO did not issue another SSOC after 
receipt of this evidence.  See 38 C.F.R. § 19.31(b) (2006) 
(the RO will issue another SSOC if it receives "additional 
pertinent evidence" after the most recent SSOC has been 
issued).  However, these records are not "pertinent" in 
that they do not provide a basis to grant special monthly 
pension, and in fact provide evidence against the claim.  
Therefore, the Board finds that any error in failing to 
furnish a SSOC is harmless and not prejudicial with regard to 
the claim on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


FINDING OF FACT

The evidence does not show that the appellant is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish that the appellant is substantially confined to her 
dwelling or in need for aid and attendance as set forth in VA 
regulation.  


CONCLUSION OF LAW

The criteria for special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 
(2006).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2006).  
Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance or is 
housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. §§ 
3.23(a)(6)-(7), 3.351(a)(5).

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the claimant is actually required to 
remain in bed, will be a proper basis for the determination. 
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

Further, a surviving spouse is entitled to increased death 
pension benefits for being "permanently housebound" when 
the evidence shows that he or she is substantially confined 
to his or her home or, if institutionalized, confined to the 
ward or clinical area, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
his or her lifetime.  38 C.F.R. § 3.351(f).

The veteran was granted nonservice-connected pension benefits 
per a September 1998 rating decision.  Subsequently, the 
veteran died in May 2004.  The appellant, his surviving 
spouse, has been in receipt of death pension benefits since 
June 2004.  She now claims entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, or due to housebound 
status.

Review of the claims folder reveals that the claimant has 
been treated for the following conditions and underwent the 
following procedures: three coronary artery bypass grafts; 
coronary artery disease, hypertension; chronic low back pain; 
spondylolisthesis; lumbar degenerative disc disease; total 
hysterectomy cholecystectomy; gallstones; and right foot 
cellulitis.   

With regard to aid and attendance, VA and private Aid and 
Attendance examinations show that the appellant has never 
been in a nursing home and does not currently require nursing 
home care on account of any mental or physical incapacity.  
Further, the evidence demonstrates that the claimant does not 
suffer from any significant vision problem as to be blind or 
nearly blind.  38 C.F.R. § 3.351(b), (c).  

With regard to the factors in determining the need for 
regular aid and attendance, VA Aid and Attendance and spine 
examinations dated in May 2004, July 2004, and August 2004 
show that the claimant frequently uses a cane, but does not 
require crutches, a walker, or a wheelchair.  She is 67 years 
old, does not drive, and requires assistance when travelling 
significant distances away from her home.  However, and most 
importantly, the examiners established that she is not 
bedridden, and does not require assistance eating, bathing, 
or using the toilet.  As to the hazards of her daily 
environment, the July 2004 examiner indicated that she is 
independent in meeting all her daily need requirements.  He 
noted that she only "occasionally" need help dressing and 
undressing.  In addition, the May 2004 examiner specifically 
recorded that the claimant did not require the daily services 
of a skilled provider.  The claimant is able to cook and 
clean, and is active all day.  

Overall, these examinations provide clear evidence against 
the need for regular aid and attendance, providing evidence 
against this claim.   
 
The Board acknowledges the June 2004 private statement by 
"R.T.," MD.  This physician stated that when the claimant 
experiences exacerbation of her back pain, she requires 
assistance for walking, bathing, and self-care.  However, in 
June 2005, the same private physician submitted a Medical 
Statement for Consideration of Aid and Attendance (VDVA Form 
10) in which she opined that the claimant walked unaided, and 
had no problems feeding and bathing herself.  Overall, this 
evidence demonstrates that the claimant does not require the 
regular assistance of another person.

The Board now turns to the  claim for housebound status.  In 
this regard, the evidence demonstrates that the claimant is 
not substantially confined to her home.  She is able to 
travel and shop, albeit with some assistance.  The July 2004 
examiner documented that she keeps active throughout the day.  
The claimant is able to ambulate with a cane, and at times it 
is noted she does not even use her cane.  

The Board does not dispute the fact that the appellant has 
severe problems; however, the standard for permanent 
housebound status is quite high.  Consequently, it is 
apparent from the medical evidence that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 C.F.R. § 3.351(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
housebound.  38 U.S.C.A. § 5107.  That is, despite her 
contentions, the medical evidence does not establish a need 
for regular assistance from another person or substantial 
confinement to her home.  As such, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
claimant's favor. Id.  The appeal is denied.      

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in May 2004, the RO advised the claimant of the 
evidence needed to substantiate her special monthly pension 
claim and explained what evidence VA was obligated to obtain 
or to assist the claimant in obtaining and what information 
or evidence the claimant was responsible to provide.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the May 
2004 letter also specifically asks the claimant to provide 
any evidence in her possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO issued the May 2004 VCAA 
notice letter prior to the August 2004 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that the claimant has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the claimant.  Bernard,  4 Vet. 
App. at 392-94.  In addition, since the claim for special 
monthly compensation was denied by the RO and the Board, 
there is no potential effective date issue that would warrant 
the provision of additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board emphasizes that the claimant has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the claimant.  The 
Board finds that any deficiency in the content or timing of 
notice to the claimant is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.)  With respect to the duty to assist, the RO has 
afforded the claimant several VA Aid and 
Attendance/Housebound examinations.  The claimant has 
submitted private medical evidence and several written 
personal statements.  The Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  
  
ORDER

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound 
is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


